OpraroN by
Orlady, J.,
The verdict in this case establishes the fact that the plaintiff’s injuries resulted from the want of a proper inspection, and keeping in safe condition, a machine in the defendant’s mill. She was working at the exact place to which she had been assigned, and was doing her work in a proper manner. It is apparent that the accident could not have occurred had the defendant used the methods designed by the maker of the machine for keeping the roller in place. The construction of the “ U ” shaped clutch indicated that the screw pin was ail important part of the completed machine, and a neglect of proper supervision which permitted the pin to work out of its place exposed the employee to a danger of which she could not have notice and made her working place an unsafe one. Finnerty v. Burnham, 205 Pa. 305; Butterman v. Construction Co., 206 Pa. 82; Lillie v. Car & Foundry Co., 209 Pa. 161; De Grazia v. Picardo, 15 Pa. Superior Ct. 107; O’Rourke v. Chimney Construction Co., 21 Pa. Superior Ct. 52, fix the measure of the employer’s duty in requiring him to be as alert in inspecting his machinery and repairing defects as he is in making a proper selection of new machinery, and that this duty is a direct and continuing one from which nothing but performance will relieve him.
The points submitted by the defendant which were refused by the court combined disputed facts with legal propositions and were properly modified by the court. Under all the evi*104dence the case was one for the jury and it was submitted in a fair and adequate charge to which the defendant did not except.
The judgment is affirmed.